     Case: 1:19-cr-00567 Document #: 83 Filed: 02/03/20 Page 1 of 3 PageID #:400




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


UNITED STATES                                         )
                                                      )
                                                      )       No. 19-CR-567
                                                      )
                                                      )       Hon. Judge Leinenweber
ROBERT KELLY, et. al.,                                )
                                                      )
                                                      )

        DEFENDANT’S MOTION TO PRESERVE LAW ENFORCEMENT NOTES

        Defendant, Mr. Kelly, by and through his undersigned counsel, respectfully requests that

this Court enter an Order requiring the retention and preservation of all notes and reports made

during the course of the investigation of this matter. The scope of this request includes, but is not

limited to, the notes and reports of all Federal agents, and all State and local law enforcement

personnel that participated in the investigation of any of the events underlying the charges in this

case, and states as follows:

        1. Mr. Kelly and his counsel request the preservation of all rough notes, memoranda,

reports, synopses, text messages, email messages, and videos, which were created or compiled as

a result of this investigation, regardless of whether their contents were incorporated into any

official record or report.

        2. Mr. Kelly and his counsel make this request because law enforcement reports

sometimes omit material details which were included in rough notes and which are significant to

the defense, including under Brady v. Maryland, 373 U.S. 83 (1963).

        3. In addition, rough handwritten notes taken during the course of an investigation or

while interviewing witnesses are potentially discoverable at trial pursuant to the Jencks Act.
     Case: 1:19-cr-00567 Document #: 83 Filed: 02/03/20 Page 2 of 3 PageID #:400




       4. Typically, the Government responds to requests for agent notes by stating that there is

nothing inconsistent between the rough notes and the final reports that are produced to the

defense and that, as a result, there is no need to produce the same information in different

formats. That response is not well-taken in light of the fact that experience has shown that such

inconsistencies often in fact actually exist.

       5. Therefore, preservation of all law enforcement notes is particularly important given

the nature of the Government’s accusation against Mr. Kelly.

       6. This request is consistent with the Department of Justice’s directives regarding

criminal discovery.

       7. To ensure that Mr. Kelly’s rights to Due Process and under the Confrontation Clause

are not violated, he requests that this Court enter an Order requiring all governmental law

enforcement officials, including State and local law enforcement agencies and personnel

involved in the investigation of this matter, to preserve their notes and reports.

       WHEREFORE, Mr. Kelly, by and through his undersigned counsel, respectfully

requests the entry of an Order requiring the retention and preservation of all notes and reports

made during the course of the investigation of this matter, and for such other and further relief as

is appropriate under the circumstances.
    Case: 1:19-cr-00567 Document #: 83 Filed: 02/03/20 Page 3 of 3 PageID #:400




                                     RESPECTFULLY SUBMITTED:

                                     By: s/ Michael I. Leonard
                                         Counsel for Defendant Kelly


LEONARDMEYER, LLP
Michael I. Leonard
120 N. LaSalle Street, 20th Floor
Chicago, Illinois 60602
(312)380-6659 (direct)
(312)264-0671 (fax)
mleonard@leonardmeyerllp.com




                                CERTIFICATE OF SERVICE

       The undersigned states that on February 3, 2020, he caused the above to be served on all

counsel of record by way of ECF filing it.




                                     RESPECTFULLY SUBMITTED,

                                     By: s/Michael Leonard
                                         Counsel for Defendant Kelly
